Exhibit 23.0 SALISBURY BANCORP, INC. CONSENT OF SHATSWELL, MACLEOD & COMPANY, P.C. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of our report dated March 23, 2011 relating to the financial statements which appear in Salisbury Bancorp, Inc.’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010. /s/ Shatswell, MacLeod & Company, P.C. Shatswell, MacLeod & Company, P.C. West Peabody, Massachusetts May 24, 2011
